Case 6:20-cv-00458-ADA Document 72-4 Filed 09/03/21 Page 1 of 3




                       EXHIBIT 3
                        Case 6:20-cv-00458-ADA Document 72-4 Filed 09/03/21 Page 2 of 3

 Attorney or Party without Attorney:                                                                               For Court Use Only
 Irene Yang, Esq.
 SIDLEY AUSTIN LLP
 555 California Street, Suite 2000
 San Francisco, CA 94104
    Telephone No: (415) 772-1200

      Attorney For:                                              Ref. No. or File No.:
                       Defendant

 Insert name of Court, and Judicial District and Branch Court:
 USDC-Western District of Texas
     Plaintiff:   WSOU Investments, LLC
 Defendant:       Microsoft Corporation

           PROOF OF SERVICE                   Hearing Date:          Time:               Dept/Div:     Case Number:
                                              4/30/21                5:00pm                            6:20-cv-00454, 6:20-cv-00455, 6:20-cv-
                                                                                                       00456, 6:20-cv-00458, 6:20-cv-00459,
                                                                                                       6:20-cv-00460, 6:20-cv-00461, 6:20-cv-
                                                                                                       00462, 6:20-cv-00463, 6:20-cv-00464


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil
      Action

3.    a.      Party served:    Wade & Company (USA) Inc.
      b.      Person served:   Marc Wade, Registered Agent , Caucasian , Male , Age: 40/50 , Hair: Brown , Height: 6'2" , Weight: 200

4.    Address where the party was served:        1413 Emerald Bay, Laguna Beach, CA 92651

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Fri, Apr 09 2021 (2) at: 06:00 PM

                                                                             Recoverable cost Per CCP 1033.5(a)(4)(B)
6. Person Who Served Papers:
   a. Federico Avila (5027, Orange)                              d. The Fee for Service was:
   b. FIRST LEGAL                                                e. I am: A Registered California Process Server
      600 W. Santa Ana Blvd., Ste. 101
      SANTA ANA, CA 92701
   c. (714) 541-1110




7.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                04/12/2021
                                                                                                              7-              Q__
                                                                                    (Date)                              (Signature)




m
Fl RSTLEGAL
                  Judicial Council Form
                  Rule 2.150.(a)&(b) Rev January 1, 2007
                                                                     PROOF OF
                                                                      SERVICE
                                                                                                                                        5552269
                                                                                                                                        (341265)
                        Case 6:20-cv-00458-ADA Document 72-4 Filed 09/03/21 Page 3 of 3

 Attorney or Party without Attorney:                                                                               For Court Use Only
 Irene Yang, Esq.
 SIDLEY AUSTIN LLP
 555 California Street, Suite 2000
 San Francisco, CA 94104
    Telephone No: (415) 772-1200

      Attorney For:                                              Ref. No. or File No.:
                      Defendant

 Insert name of Court, and Judicial District and Branch Court:
 USDC-Western District of Texas
     Plaintiff:   WSOU Investments, LLC
 Defendant:       Microsoft Corporation

           PROOF OF SERVICE                   Hearing Date:          Time:               Dept/Div:     Case Number:
                                              5/14/21                9:00am                            6:20-cv-00454, 6:20-cv-00455, 6:20-cv-
                                                                                                       00456, 6:20-cv-00458, 6:20-cv-00459,
                                                                                                       6:20-cv-00460, 6:20-cv-00461, 6:20-cv-
                                                                                                       00462, 6:20-cv-00463, 6:20-cv-00464


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Subpoena to Testify at a Deposition in a Civil Action

3.    a.     Party served:    Wade & Company (USA) Inc.
      b.     Person served:   Marc Wade, Registered Agent, Caucasian , Male , Age: 40/50 , Hair: Brown , Height: 6'2" , Weight: 200

4.    Address where the party was served:        1413 Emerald Bay, Laguna Beach, CA 92651

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Fri, Apr 09 2021 (2) at: 06:00 PM

      Witness fee paid: $40.00

                                                                             Recoverable cost Per CCP 1033.5(a)(4)(B)
6. Person Who Served Papers:
   a. Federico Avila (5027, Orange)                              d. The Fee for Service was:
   b. FIRST LEGAL                                                e. I am: A Registered California Process Server
      600 W. Santa Ana Blvd., Ste. 101
      SANTA ANA, CA 92701
   c. (714) 541-1110




7.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                04/12/2021
                                                                                    (Date)                              (Signature)




m
FIRSTLEGAL
                  Judicial Council Form
                  Rule 2.150.(a)&(b) Rev January 1, 2007
                                                                     PROOF OF
                                                                      SERVICE
                                                                                                                                        5552275
                                                                                                                                        (341266)
